— Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Supreme Court properly dismissed the complaint in the declaratory judgment action for the reason that plaintiffs failed to exhaust their administrative remedies. The court should not, however, have directed defendant to reserve a notice of assessment, permitting plaintiffs to seek administrative review. The record reveals that plaintiffs made no request for such relief and had not sought administrative review. Moreover, having dismissed the complaint, the court had no basis upon which to grant any relief. (Appeals from judgment of Supreme Court, Erie County, Kubiniec, J. — declaratory judgment.) Present— Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ.